The opinion in this case was handed down on May 8, 1940, and registered notice of the opinion and decree was sent out to Hon. Benj. W. Miller, one of the attorneys of record for the defendants, on May 9, 1940, and it is shown by a post office return receipt in the record that the registered letter containing said notice was delivered on May 10, 1940, the return receipt being signed by Benj. W. Miller by "Oneita R." as agent for the addressee.
The application for a rehearing was not filed with the Clerk of this Court until July 25, 1940, manifestly and admittedly too late, if the receipt and signature of the registered notice above stated should be deemed binding on the attorneys for defendants. An affidavit is attached to the application by the attorneys to the effect that none of said attorneys received notice of said opinion and decree on the date of the registry receipt, and knew nothing *Page 641 
thereof until May 21, 1940, when according to an affidavit by Mr. Miller, he learned of the notice of judgment for the first time in a letter from the Clerk of this Court advising him of the manner in which said receipt was signed.
It does not appear from the affidavit of Mr. Miller that "Oneita R." was not authorized to receive and receipt for mail registered and otherwise addressed to him. In the absence of a showing to the effect that the person who signed the registered notice for Mr. Miller was not authorized to sign as his agent, we must assume that the post office department delivered the registered letter to an agent of the addressee authorized to receive and sign for said letter.
Section 24 of Art. 7 of the Constitution requires that notice of all judgments rendered by the Courts of Appeal shall be given to Counsel of record in accordance with such rules as may be fixed by the Court, and no delays shall run until such notice is given. While this Court has not fixed any rule as to the method of giving such notice, the practice of giving such notice by registered letter addressed to the attorneys of record has been followed for some time. We must therefore hold that a return receipt, signed by the addressee or his purported agent, will be received by this Court as evidence of the receipt of the said notice unless sufficient evidence is furnished to the effect that the agent signing for the addressee was not authorized to receive and receipt for the letter.
For these reasons, we must refuse to entertain the application as having been filed too late.